574 F.2d 873
98 L.R.R.M. (BNA) 2950, 84 Lab.Cas.  P 10,755
OHIO MASONIC HOME, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 76-2322.
United States Court of Appeals,Sixth Circuit.
April 28, 1978.

Hugh D. Barnett, Martin, Browne, Hull & Harper, Springfield, Ohio, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, John H. Ferguson, Corinna L. Metcalf, N.L.R.B., Washington, D. C., Emil C. Farkas, Director, Region 9, N.L.R.B., Cincinnati, Ohio, for respondent.
ORDER
Before EDWARDS, PECK and MERRITT, Circuit Judges.


1
This matter has been submitted upon petitioner's petition for review of an order of the National Labor Relations Board and upon the Board's cross-petition for enforcement of that order, and on the briefs and oral arguments of counsel.  The order in question found petitioner to be in violation of Section 8(a)(1) of the National Labor Relations Act by making implied threats to employees wearing union buttons.  During an organizational campaign petitioner had promulgated an order prohibiting the wearing of union buttons but subsequently the Board found that this rule violated Section 8(a)(3) and (1) of the National Labor Relations Act, and upon petition this Court ordered enforcement of that order.  At a later date employees began wearing union buttons during hours of employment, and it is here concluded that the Board's finding that petitioner's efforts to discourage such wearing of buttons was coercive in the circumstances is supported by substantial evidence in the record.  Accordingly,


2
IT IS ORDERED that petitioner's petition for review be and it hereby is denied, and it is further ORDERED that the order of the National Labor Relations Board be and it hereby is enforced.


3
MERRITT, Circuit Judge, concurring.


4
I concur in this order granting enforcement because I believe there is substantial evidence to support the Board's findings with respect to the transfer of employee Hanke, but I believe the statements made by petitioner's supervisors were not so threatening or coercive as to fall outside the protection of the First Amendment.